Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
	Independent claims 1, 8, and 10 recite an optical member comprising: a substrate; and a porous layer on the substrate, wherein the porous layer includes plural silica particles, wherein a part of silanol groups group included in the silica particles particle at a surface of the porous layer is substituted with a functional group included in a divalent organic group, wherein the number of atoms in a molecular chain of the divalent organic group is 3 to 10, wherein the divalent organic group has a hydrophilic group, and wherein a molar ratio of the divalent organic group to the silanol group on the surface of the porous layer as expressed by a formula of divalent organic group/silanol group is more than 0.25 to 1.5.
	Independent claim 15 recites a coating liquid comprising a silica particle having a silanol group and a divalent organic group having a hydrophilic group; a hydrolytic condensate of an alkoxysilane; and a solvent, wherein a number of atoms in a molecular chain of the divalent organic group 1s 3 to 10, and wherein a molar ratio of the divalent organic group to the silanol group is more than 0.25 to 1.5.

	The prior art fails to teach or render obvious the combination of functional groups as a part of the silanol groups included in a divalent organic group having a molecular chain of 3 to 10 atoms and the mole ratio of the divalent organic group with respect to the silanol group on the surface of the porous layer is more than 0.25 to 1.5. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/           Primary Examiner, Art Unit 1787